Citation Nr: 0114642	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  90-52 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

James L. March, Counsel




INTRODUCTION

The veteran served on active duty from January 1978 to 
December 1980.  

This matter initially came before the Board on appeal from a 
November 1988 rating decision of the RO that determined that 
new and material evidence had not been submitted since the 
Board's July 1988 decision denying the veteran's claim of 
service connection for an acquired psychiatric disorder.




ORDER TO VACATE

An appellate decision may be vacated by the Board at any time 
upon request of an appellant or his or her representative, or 
on the Board's own motion, on the grounds of denial of due 
process.  38 C.F.R. § 20.904(a) (2000).  

In light of the Board's decision finding clear and 
unmistakable error (CUE) in its March 1986 decision denying 
service connection for an acquired psychiatric disorder, the 
Board's subsequent decision in June 1991 which found, in 
essence, that new and material evidence had not been 
submitted since the Board's final July 1988 decision, is 
inherently meaningless.  As the Board has determined that 
service connection should have been granted at the time of 
the March 1986, the subsequent Board denials may result in a 
denial of the veteran's due process rights concerning the 
effective date assigned.  

Accordingly, in order to afford the veteran his due process 
rights, the June 1991 decision of the Board is VACATED 
pursuant to 38 C.F.R. § 20.904.  As CUE has been found in the 
March 1986 decision, the Board sees no reason to issue a de 
novo decision in the place of the vacated decision.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

